NO. 07-02-0365-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                   SEPTEMBER 12, 2002
                             ______________________________

                                       ROBERT SCHEIDT,

                                                               Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

      FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY; COUNTY;

                NO. 2002-1134-L; HON. JAMES ANDERSON, PRESIDING
                         _______________________________

                                ABATEMENT AND REMAND
                            _______________________________

Before QUINN and JOHNSON, J.J., and BOYD, SJ.1

       Appellant Robert Scheidt has filed a pro se notice of appeal from a criminal

misdemeanor conviction in Municipal Court of two traffic violations. He previously filed

notices of appeal from his conviction in both the Randall County Court at Law and the

Potter County Court at Law, and both of those courts dismissed his appeals for want of



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1)(Vernon Supp. 2002).
jurisdiction. There is only one notice of appeal from those two separate decisions, and

appellant appears to be using that one notice to appeal the separate decisions. Thus, we

sever those appeals into separate causes of action. Trial cause number 99,705 from the

Potter County Court at Law will be assigned appellate cause number 07-02-0364-CR.

Trial cause number 2002-1134-L from the Randall County Court at Law will be assigned

appellate cause number 07-02-0365-CR.

      Next, appellant filed what he labeled an appellate brief along with his notice of

appeal. This was done before the appellate record was filed. Moreover, the document

fails to comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 38.1. We therefore strike the brief without prejudice to appellant’s right to file

another one in accordance with the Rules after the record has been received by this court.

      Additionally, as noted, we currently have no record before us.        Appellant has

alleged that he has had difficulty in obtaining a complete record. If he is a pauper and

unable to pay the fees and costs associated with an appeal, he would be entitled to an

appellate record free of cost. Accordingly, we abate this appeal and remand the cause to

the County Court for Randall County (trial court) for further proceedings. Upon remand,

the trial court shall immediately cause notice of a hearing to be given and, thereafter,

conduct a hearing to determine the following:

              1. whether appellant desires to prosecute the appeal;

              2. whether appellant is indigent;

              3. whether appellant is entitled to a free appellate record; and

              4. whether any orders are necessary to ensure the timely preparation


                                            2
                 and filing of a record.

So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing

issues, 2) cause to be developed a supplemental clerk’s record containing the findings of

fact and conclusions of law and all orders it may issue as a result of its hearing on this

matter, and 3) cause to be developed a reporter’s record transcribing the evidence and

arguments presented at the aforementioned hearing. Additionally, the court shall then file

the supplemental records with the clerk of this court on or before October 14, 2002.

Should further time be needed by the trial court to perform these tasks, then same must

be requested before October 14, 2002.

       It is so ordered.



                                                               Per Curiam




                                            3